

114 HR 5740 IH: War Crimes Accountability Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5740IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo hold war crimes suspects and Nazi war criminals accountable by encouraging foreign governments
			 to more efficiently prosecute, extradite, deport, or accept for
			 deportation such war crimes suspects and Nazi war criminals, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the War Crimes Accountability Act of 2016. 2.Sense of CongressIt is the sense of Congress that—
 (1)the United States should actively encourage prosecution of war crimes suspects and Nazi war criminals;
 (2)the Simon Wiesenthal Center should be commended for its historic work in bringing to light the atrocities of the Holocaust and in advancing justice for Nazi war criminals through Operation: Last Chance;
 (3)the pursuit and prosecution of war crimes suspects and Nazi war criminals—from the crimes of the Nazi era to the most recent conflicts—is critical to maintenance of the rule of law globally; and
 (4)pursuit of war crimes suspects includes enforcement of an arrest warrant issued by an international tribunal against war crimes suspects indicted by such international tribunal, including war crimes suspects visiting a foreign country.
			3.Identification of countries failing to cooperate satisfactorily with relevant jurisdictions in
			 extraditing or deporting war crimes suspects or Nazi war criminals
 (a)ReportThe President shall submit to Congress for each of fiscal years 2017 through 2021 a report that identifies each country that is failing to—
 (1)cooperate satisfactorily with relevant jurisdictions in extraditing or deporting war crimes suspects or Nazi war criminals to the jurisdiction in which such war crimes suspects or Nazi war criminals, as the case may be, have been indicted or convicted;
 (2)enforce arrest warrants issued by an international tribunal against war crimes suspects indicted by such international tribunal, including war crimes suspects visiting a foreign country;
 (3)accept Nazi war criminals deported from the United States; or (4)effectively prosecute war crimes suspects or Nazi war criminals within such country’s jurisdiction, including Nazi war criminals who resided in the United States and were deported from or extradited by the United States or left the United States voluntarily.
 (b)Matters To be includedEach such report shall include detailed information regarding the war crimes suspects and Nazi war criminals described in subsection (a).
 (c)FormEach such report, and the identification of each country in such report, shall be submitted in an unclassified form, but may contain a classified annex if necessary.
			4.Prohibition on government-to-government sales of defense articles under the Arms Export Control Act
			 to countries identified under section 3
 (a)ProhibitionFor each country identified in the report under section 3 for a fiscal year, the President may not issue a letter of offer to sell defense articles under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for $7,000,000 or more to such country for the subsequent fiscal year pursuant to section 36(b) of such Act (22 U.S.C. 2776(b)).
 (b)WaiverThe President may waive the prohibition in subsection (a) for any fiscal year in which a letter of offer may be issued by the United States Government if the President determines and certifies to Congress that it is in the national security interest of the United States to do so.
 5.DefinitionsIn this Act: (1)Nazi war criminalThe term Nazi war criminal means any person accused of or indicted for ordering, inciting, assisting, or otherwise participating in the persecution of any person because of race, religion, national origin, or political opinion during the period beginning on March 23, 1933, and ending on May 8, 1945, under the direction of, or in association with—
 (A)the Nazi government of Germany; (B)any government in any area occupied by the military forces of the Nazi government of Germany;
 (C)any government established with the assistance or cooperation of the Nazi government of Germany; or (D)any government which was an ally of the Nazi government of Germany.
 (2)War crimes suspectThe term war crimes suspect means any person accused by an international tribunal of planning, ordering, assisting, aiding and abetting, committing, or otherwise participating in, including through command responsibility, war crimes, crimes against humanity, genocide or other serious violations of human rights, or who attempted or conspired to do so.
 6.Effective dateThis Act shall take effect on the date that is 90 days after the date of the enactment of this Act. 